FOR IMMEDIATE RELEASE July 15, Cintas Corporation Announces Fiscal 2009 Results CINCINNATI, July 15, 2009 Cintas Corporation (Nasdaq:CTAS) today reported revenue for its fiscal year ended May 31, 2009, of $3.8 billion, a 4 percent decrease from the prior fiscal year. Net income for the year was $226 million and earnings per diluted share were $1.48.For the fourth quarter ended May 31, 2009, revenue was $879 million, a 13 percent decrease from prior year fourth quarter revenue. Fourth quarter net income was $4 million and earnings per diluted share were The Company announced on May 29, 2009, that, in response to economic conditions, current year results would include a restructuring, fixed asset impairment and inventory valuation charge.The $54 million after-tax charge was recorded in the fourth quarter.Excluding this charge, earnings per diluted share were $1.83 for the year and $0.38 for the fourth quarter. Scott D.
